DETAILED ACTION
Claims 1-22 are presented for examination, wherein claims 18-22 (non-elected species B) are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on October 26, 2022 is acknowledged. Applicant’s election of Sub-Species A.1.a, A.2.b, A.3.b, A.4.c, A.5.c, and A.6.a are acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The sub-species election requirements between A.1.a-c, A.2.a-c, A.3.a-b, A.4.a-c, A.5.a-c, and A.6.a-b are no longer maintained since sub-species A.1.a, A.2.b, A.3.b, A.4.c, A.5.c, and A.6.a are free from prior art. As a result, the subject matter of each of said sub-species are examined.
Claim Objections
Claim 9 is objected to because of the limitation should indicate the comparison of the first semi-solid cathode chemical composition is to the “chemical composition” of the second semi-solid cathode, e.g. “the first semi-solid cathode has the same chemical composition as that of the second semi-solid cathode,” or equivalent. Appropriate correction is respectfully required.
Similarly, claim 16 is objected to because of the limitation should indicate the comparison of the first electrochemical chemical composition is to the “chemical composition” of the second electrochemical cell, e.g. “the first electrochemical cell has a different chemical composition from that of the second electrochemical cell,” or equivalent. Appropriate correction is respectfully required.
Claim Rejections - 35 USC §§ 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1)	the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2)	the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 14-15 are rejected under rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ota et al (US 2017/0025646).
Regarding independent claim 11, Ota teaches a battery bi-cell (e.g. item 101) within a battery module or a battery pack (e.g. ¶¶ 0050 and 121-122 plus e.g. Figure 1B), reading on “electrochemical cell system,” said bi-cell comprising:
(1)	an anode current collector (e.g. item 151), reading on “a first current collector;”
(2)-(3)	a first and second anode material layers (e.g. items 111a and 111b) sandwiching said anode current collector therebetween (e.g. ¶¶ 0121-122 plus e.g. Figure 1B), reading on “a first electrode material disposed on a first side of the first current collector” and “a second electrode material disposed on a second side of the first current collector, the second side of the first current collector opposite the first side;”
(4)	a first cathode active material layer (e.g. item 121a) disposed on a first cathode current collector (e.g. item 161a) (e.g. Id), reading on “a third electrode material disposed on a second current collector;”
(5)	a second cathode active material layer (e.g. item 121b) disposed on a second cathode current collector (e.g. item 161b) (e.g. Id), reading on “a fourth electrode material disposed on a third current collector;
(6)	a first separator (e.g. item 131a) disposed between said first anode active material layer and said first cathode active material layer (e.g. Id), reading on “a first separator disposed between the first electrode material and the third electrode material,”
wherein said first cathode current collector, said first cathode active material layer, said first separator, said first anode active material layer, and said anode current collector disposed in said order forming a first cell, and establishing a prima facie case of anticipation or alternatively a prima facie case of obviousness of the limitation “to form a first electrochemical cell,” since Ota teaches an identical or substantially identical bi-cell, see also e.g. MPEP § 2112.01; and,
(7)	a second separator (e.g. item 131b) disposed between said second anode active material layer and said second cathode active material layer (e.g. Id), reading on “a second separator disposed between the second electrode material and the fourth electrode material,”
wherein said second cathode current collector, said second cathode active material layer, said second separator, said second anode active material layer, and said second current collector disposed in said order forming a second cell, and establishing a prima facie case of anticipation or alternatively a prima facie case of obviousness of the limitation “to form a second electrochemical cell,” since Ota teaches an identical or substantially identical bi-cell, see also e.g. MPEP § 2112.01,
wherein an alternative embodiment provides for switching the anode and cathodes within the bi-cell structure (e.g. ¶0122).
Regarding claim 14, Ota teaches the battery bi-cell of claim 11, wherein said battery bi-cell may be packaged singly within a pouch (e.g. item 140) and wherein the current collector is coated on said pouch (e.g. ¶¶ 0112 and 121-122), wherein it is understood that since the first and second cathode current collectors are on the exterior and opposite ends of said battery bi-cell and current collectors are coated on said pouch, that said first and second cathode current collectors contact opposite interior portions of said pouch, reading on the second current collector is disposed onto a first portion of a pouch, and the third current collector is disposed onto a second portion of the pouch.”
Regarding claim 15, Ota teaches the battery bi-cell of claim 11, wherein said anode and/or cathode may include semi-solid electrode materials (e.g. ¶¶ 0050, 52, 94, 115, and 160), reading on “ at least one of the first electrode material, the second electrode material, the third electrode material, or the fourth electrode material includes a semi-solid electrode material. See also instant specification.”

Claim 16 is rejected under rejected under 35 U.S.C. 103 as obvious over Ota et al (US 2017/0025646) in view of Park et al (US 2010/0190081).
Regarding claim 16, Ota teaches the bi-cell of claim 11, which includes said first cell and second cell, as provided supra, but does not expressly teach said first cell and second cell having different chemical compositions of the limitation “the first electrochemical cell has a different chemical composition from the second electrochemical cell.
However, Park teaches a stacked-type secondary battery with bi-cells having a structure of cathode(anode)/separator/anode(cathode)/separator/cathode(anode), as a unit electrode assembly, wherein a cathode active material and/or an anode active material in two or more unit electrode assemblies are configured to have a different composition to induce a voltage difference, so that one battery that is capable of providing a plurality of voltages without a modification in the internal structure of a battery case (e.g. ¶¶ 0001, 07-13, and 21 plus e.g. Figures 1 and 5-6).
As a result, it would have been obvious to provide the first cathode active material layer of Ota with an active material composition with a different relative voltage to the anode active material than that of the second cathode active material layer of Ota, since Park teaches doing so results in one battery being capable of providing a plurality of voltages without a modification in the internal structure of a battery case, reading on “the first electrochemical cell has a different chemical composition from the second electrochemical cell.”
    
        
            
                                
            
        
    

Claims 11 and 16-17 are rejected under rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Park et al (US 2010/0190081).
Regarding independent claim 11, Park teaches a battery formed by stacking a plurality of bi-cells including a structure of a first cathode / first separator / anode / second separator / second cathode as a unit electrode assembly (e.g. ¶0001 plus e.g. Figures 1 and 5-6), reading on “electrochemical cell system,” said battery comprising:
(1)-(3)	said anode comprising an anode current collector with a first anode active material layer (e.g. item AA1) on one side of said anode current collector and a second anode active material layer (e.g. item AA2) on the other side of said anode current collector (e.g. ¶¶ 0023, 28-29, and 36-37 plus e.g. Figures 1 and 5-6), noting the anode is in a first cell (e.g. item FC1) adjacent to a second cell (e.g. item FC2) reading on “a first current collector;” “a first electrode material disposed on a first side of the first current collector;” and, “a second electrode material disposed on a second side of the first current collector, the second side of the first current collector opposite the first side;”
(4)	said first cathode comprising a first cathode current collector and a first cathode active material layer (e.g. item CA1) disposed thereon in said first cell (e.g. Id), reading on “a third electrode material disposed on a second current collector;”
(5)	said second cathode comprising a second cathode current collector and a second cathode active material layer (e.g. item CA2) disposed thereon in said second cell (e.g. Id), reading on “a fourth electrode material disposed on a third current collector;”
(6)	said first separator between said first cathode active material layer and said first anode active material layer, forming said first cell (e.g. Id), reading on “a first separator disposed between the first electrode material and the third electrode material to form a first electrochemical cell;” and,
(7)	said second separator between said second cathode active material layer and said second anode active material layer (e.g. Id), and establishing a prima facie case of anticipation or alternatively a prima facie case of obviousness of the limitation “to form a second electrochemical cell,” since Park teaches an identical or substantially identical battery structure, see also e.g. MPEP § 2112.01. (Note, the nomenclature for the taught item FC2 in the art verses the battery structure applied in the instant section of the Office action are different.)
Regarding claim 16, Park teaches the battery of claim 11, wherein said cathode active material and/or anode active material in two or more unit electrode assemblies are configured to have a different composition to induce a voltage difference, so that one battery that is capable of providing a plurality of voltages without a modification in the internal structure of a battery case (e.g. ¶¶ 0001, 07-13, and 21 plus e.g. Figures 1 and 5-6), reading on “the first electrochemical cell has a different chemical composition from the second electrochemical cell.”
Regarding claim 17, Park teaches the battery of claim 11, wherein said cathode active material and/or anode active material in two or more unit electrode assemblies are configured to have a different composition to induce a voltage difference, so that one battery that is capable of providing a plurality of voltages without a modification in the internal structure of a battery case (e.g. Id), noting different cathode active materials between the first cell and second cell would result in the first cell and second having different internal resistances and therefor self-heating properties, and further noting it is merely a matter of nomenclature as to which cell would be the first cell or second cell, and finally noting even a minute difference might be interpreted to read on the claim, as claimed, see also the instant specification at e.g. ¶¶ 0034-35, reading on “the first electrochemical cell has an internal resistance greater than an internal resistance of the second electrochemical cell, such that the electrochemical cell system has self-heating properties,” as claimed.
Allowable Subject Matter
Claims 1-10 are allowed.
Regarding claims 1-10, the following is a statement of reasons for the indication of allowable subject matter: none of the timely art of record teaches or suggests the claimed electrochemical cell with the claimed first anode and a second anode, the first anode disposed on the first anode current collector and the second anode disposed on the second anode current collector plus first semi-solid cathode and second semi-solid cathode,
wherein the first anode has a thickness greater than a thickness of the second anode by a factor of at least about 1.5, and/or
wherein the first semi-solid cathode has a thickness greater than a thickness of the second semi-solid cathode by a factor of at least about 1.5.
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12, from which claim 13 depends, the following is a statement of reasons for the indication of allowable subject matter: none of the timely art of record teaches or suggests the claimed electrochemical cell with the claimed structure of claim 1, wherein “the second electrochemical cell has a thickness greater than a thickness of the first electrochemical cell by a factor of at least about 2.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723